DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I and Species A in the reply filed on 2/15/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a shell substantially surrounding the nozzle and the air gap” must be shown or the feature(s) canceled from the claim(s). Examiner notes Fig. 3A and 3B depict the control volume shell 350 and ink nozzle 320, but neither depicts the claimed air gap. Moreover, Fig. 3B depicts nozzle 320 to descend below shell 350, such that shell 350 would not surround any area besides the nozzle 320. 
 No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 
Claim Objections
Claim 51 is objected to because of the following informalities:  
Claim 51 recites “3.6 MPa1/2 or less” and the proper units are the square root of MPa. It should be corrected to “3.6 MPa 1/2 or less”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “further comprising injecting using a vapor nozzle, a vapor to a shell substantially surrounding the nozzle and the air gap” and is indefinite as to the meaning of “to a shell” grammatically. Furthermore, Fig. 3B depicts nozzle 320 to descend below shell 350, such that shell 350 would not surround any area besides the nozzle 320. For purposes of examination, the shell 350 will be understood to surround only the nozzle. It is suggested to be re-written: 
“further comprising: injecting a vapor into a shell using a vapor nozzle, wherein the shell substantially surrounds the nozzle 
Claim 21 recites “an atmosphere in the shell substantially surrounding the nozzle and the air gap” and is indefinite. Fig. 3B depicts nozzle 320 to descend below shell 350, such that shell 350 would not surround any area besides the nozzle 320. For purposes of examination, the shell 350 will be understood to surround only the nozzle.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 16-18, 31, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Silverbrook (US 2010/0174399)   in view of Meyrick (US 6,344,497).
Regarding Claim 1, Silverbrook discloses a method of additive manufacturing, the method comprising: providing an ink, comprising: a polymer, (materials printed by the printhead include different polymers [0069]) a volatile solvent compound, (evaporative drying materials [0069]) and depositing, through an air gap a polymer solution (distance droplet ejected by printheads is taught by Silverbrook [0058]) solidifying the deposited polymer solution. ([0083] Curing requirements include simple cooling to cause a material to solidify, evaporative drying, precipitation reactions)
Silverbrook teaches solvent is water [0098], but does not explicitly teach the ink to include water.
Meyrick teaches  an ink that includes polymer, organic solvent, and water, see Col. 1 Lns. 30-34, Col. 8 Lns. 5-53, and Col. 10 Lns. 14-23, and 55-61.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the ink of Silverbrook with the teachings of water-based ink of Meyrick, because the water-based ink has high color strength and light fastness, see Col. 1, lines 27-30. 


Regarding claim 2, Silverbrook as modified meets the claimed wherein solidifying comprises evaporating at least a portion of any volatile solvent in the polymer solution. (Silverbrook teaches [0083] evaporative drying,)

Regarding claim 3, Silverbrook as modified meets the claimed, wherein the polymer solution comprises an ink; (Silverbrook refers to the material deposited as “ink” and “inkjet” heads [0126], [0132])
wherein the evaporating causes a phase change in the ink from a liquid ink phase to a solid extruded phase. (Silverbrook teaches [0083] Curing requirements include simple cooling to cause a material to solidify, evaporative drying, which meets the claimed phase change)
Silverbrook does not explicitly teach wherein the at least a portion of any volatile solvent is 20% or less of the volatile solvent by weight based on total weight of the ink.
Meyrick teaches an ink with from 8 to 12% of the water-immiscible organic solvent, in a water-based ink, Col. 9, lines 22-27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the ink of Silverbrook with the teachings of water-based ink of Meyrick, because the water-based ink has high color strength and light fastness, see Col. 1, lines 27-30. 

Regarding claim 16, Silverbrook as modified meets the claimed further comprising post-treating the extruded polymer structure to remove residual volatile solvent. (Silverbrook teaches [0083] evaporative drying,)

Regarding claim 17, Silverbrook as modified meets the claimed wherein depositing comprises depositing with a pneumatic micronozzle. (Silverbrook teaches a Micro Electro Mechanical System (MEMS) type Printhead, to allow different materials to be ejected under oscillating pressure, see [0027])  



Meyrick meets the claimed  comprising coating the substrate with a polymer coating layer prior to depositing the polymer solution to enhance binding between the extruded polymer structure and the substrate. (The cross-linked polymeric coating may be formed on a substrate to which the ink will bond, adhere, absorb or fuse. Col. 10, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the coating step of Meyrick with the 3D printing method of Silverbrook because it improves ink adhesion to a substrate. 

Regarding claim 27, Silverbrook as modified meets the claimed  further comprising pressurizing the ink. (Silverbrook teaches a Micro Electro Mechanical System (MEMS) type Printhead, to allow different materials to be ejected under oscillating pressure, see [0027])  


Regarding claim 31, Silverbrook as modified meets the claimed wherein the polymer solution comprises a ternary solution of a polymer, a volatile solvent compound, and a nonsolvent compound wherein the method further comprises evaporating at least a portion of the nonsolvent compound; and wherein the nonsolvent compound comprises a volatile nonsolvent compound. (Silverbrook teaches [0083] evaporative drying,)



Regarding claim 64, Silverbrook as modified meets the claimed wherein the polymer solution comprises a ternary solution of a polymer, a volatile solvent compound, and a nonsolvent compound; ; (Meyrick teaches  an ink that includes polymer, organic solvent, and water, see Col. 1 Lns. 30-34, Col. 8 Lns. 5-53, and Col. 10 Lns. 14-23, and 55-61. The water meets the claimed nonsolvent compound)
wherein the ternary solution comprises an ink; (Silverbrook refers to the material deposited as “ink” and “inkjet” heads [0126], [0132])
wherein solidifying comprises evaporating at least a portion of the volatile solvent
compound; and (Silverbrook teaches [0083] evaporative drying,)
Silverbrook does not explicitly teach wherein the weight ratio of the volatile solvent compound is present in an amount such that, when the ink is at 23°C and 1 atm, the polymer is dissolved in an amount of 10% or greater by weight based on total weight of the ink to form a homogeneous solution. 
Meyrick teaches an ink with from 8 to 12% of the water-immiscible organic solvent, in a water-based ink, Col. 9, lines 22-27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the ink of Silverbrook with the teachings of water-based ink of Meyrick, because the water-based ink has high color strength and light fastness, see Col. 1, lines 27-30. 




Claim 15, 29, 32, 81-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Silverbrook (US 2010/0174399)   in view of Meyrick (US 6,344,497) and in further view of Angelini et al. (US 2021/0252777 A1). 

Regarding claim 15, Silverbrook as modified does not meet the claimed washing the extruded polymer structure.
Angelini teaches 3D printing a water-based polymer structure followed by washing with water, see [0205].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the washing step of Angelini with the printing step of Silverbrook because it can remove the temporary structures for biological applications, see [0137].

Regarding claim 29, Silverbrook as modified does not meet the claimed further comprising immersing the substrate and the extruded polymer structure in a water bath after printing a 3D structure.
Angelini meets the claimed comprising immersing the substrate and the extruded polymer structure in a water bath after printing a 3D structure. (immersion into a gently agitated water bath, see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the washing step of Angelini with the printing step of 


Regarding claim 32, Silverbrook as modified does not meet the claimed immersing the extruded polymer structure in a bath comprising a plasticizing nonsolvent compound.
Angelini teaches the extruded material solidifies by the action of a compound in the bath (like alginate extruded into a calcium chloride bath), [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the solidifying bath step of Angelini with the printing step of Silverbrook because it can create complex scaffolds for biological applications, see [0077]. 



Regarding claim 81, Silverbrook as modified meets the claimed further comprising: moving the substrate; ([0067] The system 200 includes a conveyor or substrate 202 that is caused to  move at a substantially constant velocity as indicated by an arrow 204)
non-thermal post-treating the extruded polymer structure; and (Silverbrook teaches [0083] evaporative drying,)
wherein depositing the polymer solution comprises depositing through a pneumatic micronozzle the polymer solution onto the moving substrate; (Silverbrook teaches a Micro Electro Mechanical System (MEMS) type Printhead, to allow different materials to be ejected under oscillating pressure, see [0027])  
wherein solidifying the deposited polymer solution comprises evaporating volatile solvent in the polymer solution as the polymer solution exits the micronozzle and contacts the building extruded polymer structure upon the substrate; (Examiner notes the solvents of Silverbrook are selected for their ability to evaporate when deposited and inherently evaporate, see [0098]  ) 
wherein non-thermal post-treating comprises room-temperature drying; and (Silverbrook teaches [0083] evaporative drying,)
Silverbrook does not explicitly teach wherein the substrate is at least partially coated by a polymer film that enhances binding between the extruded polymer structure and the substrate.
Meyrick teaches wherein the substrate is at least partially coated by a polymer film that enhances binding between the extruded polymer structure and the substrate. (The cross-linked polymeric coating may be formed on a substrate to which the ink will bond, adhere, absorb or fuse. Col. 10, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the coating step of Meyrick with the 3D printing method of Silverbrook because it improves ink adhesion to a substrate. 

Silverbrook does not explicitly teach washing the post-treated extruded polymer structure; wherein washing comprises washing with a nonsolvent
(immersion into a gently agitated water bath, see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the washing step of Angelini with the printing step of Silverbrook because it can remove the temporary structures for biological applications, see [0137].

Regarding claim 82, Silverbrook as modified meets the claimed further comprising tuning parameters of the extruded polymer structure. (Silverbrook teaches the requirements for good bonding and avoiding damage to previously printed material can be accommodated by adjusting the temperature of material being printed and the temperature of the material that has been printed, as well as by appropriate selection of materials, see [0081]) 

Regarding claim 83, Silverbrook as modified meets the claimed wherein the polymer solution comprises a ternary polymer solution of a polymer, a volatile solvent compound, and a nonsolvent compound. (Meyrick teaches  an ink that includes polymer, organic solvent, and water, see Col. 1 Lns. 30-34, Col. 8 Lns. 5-53, and Col. 10 Lns. 14-23, and 55-61. The water meets the claimed nonsolvent compound)

Regarding claim 84, Silverbrook as modified meets the claimed, wherein parameters of the extruded polymer structure are selected from the group consisting of extruded polymer (Silverbrook teaches the requirements for good bonding and avoiding damage to previously printed material can be accommodated by adjusting the temperature of material being printed and the temperature of the material that has been printed, as well as by appropriate selection of materials, see [0081]) microstructure, skin layer and combinations thereof.

Regarding claim 85, Silverbrook as modified teaches further comprising tuning parameters of the extruded polymer structure;
wherein parameters of the extruded polymer structure are selected from the group consisting of extruded polymer structure interlayer adhesion, (Silverbrook teaches the requirements for good bonding and avoiding damage to previously printed material can be accommodated by adjusting the temperature of material being printed and the temperature of the material that has been printed, as well as by appropriate selection of materials, see [0081])  microstructure, skin layer and combinations thereof; and
wherein tuning comprises adjusting one or more of ternary polymer solution composition, printing atmosphere, (Silverbrook teaches temperature of materials that have been printed [0081], which includes the printing atmosphere conditions) post-treatment conditions, and washing conditions.

Regarding claim 86, Silverbrook as modified teaches, wherein tuning comprises adjusting one or more of polymer solution composition, printing atmosphere, (Silverbrook teaches temperature of materials that have been printed [0081], which includes the printing atmosphere conditions) post-treatment conditions, and washing conditions.


Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Silverbrook (US 2010/0174399)   in view of Meyrick (US 6,344,497) and in further view of Clarke (US 2015/0190834).  

Regarding claim 20, Silverbrook as modified does not meet the claimed further comprising injecting, using a vapor nozzle, a vapor to a shell substantially surrounding the nozzle and the air gap.
Clarke meets the claimed comprising injecting, using a vapor nozzle, a vapor to a shell substantially surrounding the nozzle and the air gap. (Clarke teaches a device for dispensing fluids from a nozzle, see [0003]. Clarke teaches a situation is created where the band is saturated, or nearly so, with the same solvent or solvents within the 
dispensing nozzle, so that it creates a sheath of vapor in the local environment around the nozzle end.  The vapor sheath can be at the nozzle end, and/or can surround the dispensing end of the nozzle, see [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the sheath of vapor around the nozzle taught by Clarke with the solvent/polymer nozzle deposition of Silverbrook and Meyrick because vapor sheath has 
been found to prevent the evaporation of the solvent at the nozzle end, thus preventing the clogging or fouling of the nozzle, see Clarke [0007]. 


(Clarke teaches a situation is created where the band is saturated, or nearly so, with the same solvent or solvents within the 
dispensing nozzle, so that it creates a sheath of vapor in the local environment around the nozzle end.  The vapor sheath can be at the nozzle end, and/or can surround the dispensing end of the nozzle, see [0007]).


Regarding claim 22, Silverbrook as modified by Meyrick and Clarke meets the claimed comprising saturating, with the vapor, an atmosphere surrounding the extruded polymer structure to slow the evaporation of volatile solvent. (Clarke teaches a situation is created where the band is saturated, or nearly so, with the same solvent or solvents within the 
dispensing nozzle, so that it creates a sheath of vapor in the local environment around the nozzle end.  The vapor sheath can be at the nozzle end, and/or can surround the dispensing end of the nozzle, see [0007]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Silverbrook (US 2010/0174399)   in view of Meyrick (US 6,344,497) and in further view of Xu (US 2019/0054536).
Regarding claim 33, Silverbrook as modified by Meyrick does not explicitly teach further comprising annealing, in a vacuum oven, the extruded polymer structure.
(once the printing was completed, the sample along with the substrate was placed in a vacuum oven at 50C for 2 h, [0306])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the vacuum oven step of Xu with the 3D printing method of Silverbrook and Meyrick because it is an effective method for drying 3D printed samples, see Xu [0306]. 




Allowable Subject Matter
Claim 49-52 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 49, Silverbrook as modified by Meyrick meets, wherein the polymer solution comprises a  ternary solution of a polymer, a volatile solvent compound, and a nonsolvent compound; (Meyrick teaches  an ink that includes polymer, organic solvent, and water, see Col. 1 Lns. 30-34, Col. 8 Lns. 5-53, and Col. 10 Lns. 14-23, and 55-61. The water meets the claimed nonsolvent compound) wherein the ternary solution comprises an ink; (Silverbrook refers to the material deposited as “ink” and “inkjet” heads [0126], [0132]) (Silverbrook teaches [0083] evaporative drying,)
However, Silverbrook in combination with Meyrick does not meet wherein the weight ratios of the polymer, volatile solvent compound, and nonsolvent compound are present in an amount such that evaporation, at 23°C and 1 atm, of 20% or less of the volatile solvent compound by weight based on total weight of the ink results in a phase change in the ink from a liquid ink phase to a solid extruded phase.
Meyrick teaches an ink with from 8 to 12% of the water-immiscible organic solvent, in a water-based ink, Col. 9, lines 22-27. The instant specification discloses 68% THF (volatile solvent) and 2% water (nonsolvent) to meet the claimed phase change , see Example 1 [0118]. The ink of Meyrick is majority water and would not result in the phase change given the claimed condition and 20% or less volatile solvent removed. 
Claims 50-52 are allowable due to their dependence on claim 49. 

Regarding claim 58, the claimed “wherein the weight ratios of the polymer, volatile solvent compound, and nonsolvent compound are present in an amount such that evaporation, at 23°C and 1 atm, of 1% or less of the volatile solvent compound by weight based on total weight of the ink results in a phase change in the ink from a liquid ink phase to a solid extruded phase.” Is not taught by Silverbrook or Meyrick for the reasons above.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744